Indian claims, afpeal from Indian Claims Commission.— This is an appeal by the Indian claimants from a judgment of the Indian Claims Commission dismissing appellants’ claim against the United States in Indian Claims Commission Docket No. 279-B in which appellants sought just compensation for certain land included in the Glacier National Park as the result of an allegedly erroneous location of the eastern boundary of a cession to the United States under Article I of the Agreement of September 26, 1895, ratified by the Act of June 10, 1896, 29 Stat. 321, 353. When appellants’ attorneys were unable to obtain evidence to support the assertions made in the petition, they requested an indefinite continuance of the trial which was refused, and following presentation of evidence by defendant, the Indian Claims Commission entered judgment for the United States and an order dismissing the petition. Under the terms of the attorneys’ contract with the appellants, they are obliged, unless relieved of such obligation by the Tribal Council, to appeal any adverse determination on the claims of the Tribe to the court of last resort, and because of the strong feeling of many elderly Tribal members, the Tribal Council requested that the attorneys appeal and attempt, as a minimum, to have the claim dismissed without prejudice. In the appeal, the appellants have suggested that the Commission may have abused its discretion in denying appellants’ request for an indefinite continuance and, if not, have asked that the case be remanded with directions to the Commission to dismiss the claim without prejudice. The appeal was submitted by counsel without oral argument, and upon consideration thereof the court on May 2, 1966, ordered that the order of the Indian Claims Commission be affirmed.